Citation Nr: 1758471	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  14-05 992	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from August 1959 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In the July 2013 rating decision, the RO denied service connection for bilateral hearing loss.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDING OF FACT

On August 5, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  Withdrawal is only effective if it is explicit, unambiguous, and done with the Veteran's full understanding of the consequences.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

On August 5, 2017, the Board received a letter from the Veteran, in which he indicated that he did not "plan to appeal" and requested that VA "close the file."  The Veteran has clearly expressed unambiguous intent to withdraw the appeal.  The Board therefore finds that the Veteran's statement meets the criteria for withdrawal of the appeal.  

Because the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim, and the appeal is dismissed.


ORDER

The appeal is dismissed.




		
D. Martz Ames
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


